    Case 2:20-cv-00014-DAK Document 21 Filed 06/14/21 PageID.1770 Page 1 of 5




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


    JAMES SCOTT,
                                                                  MEMORANDUM DECISION & ORDER
                              Plaintiff,                          TO CURE DEFICIENT AMENDED
                                                                  COMPLAINT & STAY ANSWER
    v.

    DAVID ANGERHOFER et al.,                                       Case No. 2:20-CV-14-DAK
                              Defendants.                          District Judge Dale A. Kimball



         Plaintiff, James Scott, brings this pro se prisoner civil-rights action, see 42 U.S.C.S. §

1983 (2021).1 Having screened the Amended Complaint, (ECF No. 11), under its statutory

review function,2 the Court dismissed some defendants and claims and ordered waiver of service




1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2021).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2021).
 Case 2:20-cv-00014-DAK Document 21 Filed 06/14/21 PageID.1771 Page 2 of 5




on remaining defendants and claims. (ECF No. 15.) Waiver of service has since been returned

executed. (ECF Nos. 17-19.)

        Plaintiff now challenges, (ECF No. 20), the Court’s order, (ECF No. 15), dismissing

certain defendants and claims. Plaintiff seems to indicate that the defendants and claims

dismissed may be stated validly. (ECF No. 20.) The Court thus gives Plaintiff a second chance to

amend. In drafting his second amended complaint, Plaintiff should refer to the Court’s language,

(ECF No. 15), identifying the deficiencies in Amended Complaint, (ECF No. 11).

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).




                                                                                                     2
    Case 2:20-cv-00014-DAK Document 21 Filed 06/14/21 PageID.1772 Page 3 of 5




        Plaintiff should consider these general points before filing an amended complaint:

        (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (ii) The complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.

        (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                      3
 Case 2:20-cv-00014-DAK Document 21 Filed 06/14/21 PageID.1773 Page 4 of 5




F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).

       (v) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2020). However, Plaintiff need

not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff’s motion to reconsider its earlier screening order is GRANTED. (ECF No. 20).

(2) Plaintiff must within thirty days cure Amended Complaint’s deficiencies by filing a

document entitled, “Second Amended Complaint,” that does not refer to or include any other

document.




                                                                                                       4
 Case 2:20-cv-00014-DAK Document 21 Filed 06/14/21 PageID.1774 Page 5 of 5




(3) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue a second amended complaint.

(4) If Plaintiff fails to timely cure Amended Complaint’s deficiencies, this action will be

dismissed without further notice.

(5) Defendants’ obligation to respond to Amended Complaint, (ECF No. 15), is STAYED,

pending further order(s) following filing of a second amended complaint.

                       DATED this 14th day of June, 2021.

                                              BY THE COURT:




                                              JUDGE DALE A. KIMBALL
                                              United States District Court




                                                                                                 5
